DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 10/28/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/28/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-4, 6, 7, 10-18, 20-24 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-4, 6, 7, 10-18, 20-24 are pending and the following list summarizes their status:
Claims 1-4, 6, 10-14, 16-18, and 20 have been amended
Claims 5, 8, 9, and 19 have been cancelled
Claims 21-24 are new
Claims 1-4, 6, 7, 10-18, 20-24 are rejected under 35 U.S.C. § 103
Claim Objections
Claim 17 is objected to because of the following informalities: the claim omits the word “stress” following the word “physiological”.  Appropriate correction is required.
Response to Arguments Regarding Claim Objections
Applicant’s arguments, see page 8, filed 10/28/2020, with respect to the objections to claims 1, 10, and 12 have been fully considered and are persuasive.  Therefore, this objection has been withdrawn. However, a new objection to claim 17 has been made as noted above.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 7, 10-16, 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig-Bahat (US 20110230792 A1 - previously cited) in view of Sone et al. (US 20100137748 A1 - previously cited) and Nashner (US 20040127337 A1 - previously cited).
Regarding claim 1, Sarig-Bahat discloses a computer-implemented method for identifying physiological stress of a user of a virtual reality environment, the method comprising: displaying to the user a virtual object at an object location within the virtual reality environment ([0076] a spray can and a fly in VR); tasking the user to interact with the displayed virtual object ([0076] the subject is tasked to use the spray can to spray the fly); detecting at least one parameter of movement of the user in response to the instruction ([0076] cervical motions are measured to control the canister location); and associating the movement with a part of the user's body based on the object location ([0065] when the system is used to train a specific body part the movement of the body part and the object location are associated).
However, Sarig-Bahat is silent on determining a measure of physiological stress based on the detected at least one parameter of the user's movement and associating the physiological stress with a part of the user’s body. Sone et al. teaches another body motion detection device that detects fatigue (i.e. a physiological stress) by detecting a reduction in movement associated with the wrist of a subject ([0064]-[0068] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Sarig-Bahat to determine fatigue as a measure of physiological stress as taught by Sone et al. as a combination of known prior art elements in the same field of endeavor to yield the predictable result of determining the amount of fatigue in a user’s body part.
(Sarig-Bahat [0075]-[0076] a larger range of motion required means that the system has evaluated an initial range of motion and adapted the environment to require a larger one). However, Sarig-Bahat in view of Sone et al. is silent on adapting the virtual reality environment based the measure of physiological stress. Given that Sone et al. teaches that the movement is associated with a measure of physiological stress, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Sarig-Bahat in view of Sone et al. to include adapting the virtual reality environment based the measure of physiological stress in addition to the detected movement to provide the additional functionality of basing the adaptations on either one of two related parameters.
The combination of Sarig-Bahat in view of Sone et al. does not explicitly teach a computer implemented method for instructing the user to interact with the displayed virtual object. Nashner teaches a system for detecting screening-test error where the computer generates task instructions to be used by the subject during the screening-test ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the combination of Sarig-Bahat in view of Sone et al. to include computer generated task instructions as taught by Nashner as a combination of known prior art elements to solve the same problem of automating ways to relay instructions to a user.
In further regards to claim 10 being directed towards a non-transitory computer program, the combination of Sarig-Bahat in view of Sone et al. and Nashner discloses a computer program product (Sarig-Bahat [0048] the processor and the program it uses for analysis) for identifying physiological stress of a user of a virtual reality environment, the computer program product comprising a computer readable storage medium (Sarig-Bahat [0048] the memory that stores the program used for analysis) 
Regarding claim 2, Sarig-Bahat in view of Sone et al. and Nashner discloses a method wherein the detected at least one parameter of movement of the user comprises at least one of: reaction time, speed of movement, and direction of movement (Sarig-Bahat claim 25; the motion includes range of motion and velocity).
Regarding claim 3, the modified Sarig-bahat combination discloses a method wherein determining a measure of physiological stress further comprises: comparing the detected at least one parameter of movement of the user to a reference value (Sarig-bahat [0107]; the detected parameters of movement are compared between patients and a control group to determine whether there is a significant difference)
Regarding claim 4, the modified Sarig-bahat combination discloses a method wherein the reference value is associated at least in part with one or more additional users of the virtual reality environment (Sarig-bahat [0083] and [0107]; the control group is made up of one or more additional users)
Regarding claim 7, the modified Sarig-bahat combination discloses a method further comprising: determining a target part of the user's body for which the measure of physiological stress is to be determined (Sarig-bahat [0065] the target part of the body is determined by the part monitored), and wherein the displaying to the user the virtual object at the object location within the virtual reality environment is based on the target part of the user's body (Sarig-bahat [0065] and [0076]; the ROM creating the cervical motions displayed by the VR object is based on the part monitored), and wherein the associating the measure of physiological stress with the part of the user's body comprises (Sone et al. [0064]-[0068]; the physiological stress is associated with the part where movement is being detect)
Regarding claim 21, the modified Sarig-bahat combination discloses a method wherein adapting the virtual reality environment comprises provision of one or more virtual objects based on the measure of physiological stress and the part of the user's body (Sarig-bahat [0075]-[0076] the subsequent virtual environment adapted to require a fly with a larger range of motion provides a canister and a fly as objects).
Regarding claim 22, the modified Sarig-bahat combination discloses a method wherein adapting the virtual reality environment comprises providing instructions based on the measure of physiological stress and the part of the user's body (Sarig-bahat [0075]-[0076] and Nashner [0057]; instructions for the larger range of motion can be generated for a user in the same way as the initial range of motion).
Regarding claim 23, the modified Sarig-bahat combination discloses a method wherein adapting the virtual reality environment is performed for rehabilitation or treatment of the part of the user's body (Sarig-bahat [0069] the assessment can also be used for treatment purposes).
Regarding claim 24, the modified Sarig-bahat combination discloses a method that associates the measure of physiological stress with a part of the user's body. Sarig-Bahat further discloses adding the detected at least one parameter of movement of the user to a map of the user’s body (Sarig-Bahat [0050] using the method of monitoring multiple movements of any of the body parts listed creates a map of the movement of the user’s body at any of those parts) and that this map may be used for pain assessment ([0050]). However, Sarig-Bahat in view of Sone et al. is silent on the map being a map of physiological stress. Given that Sone et al. teaches that the movement is associated with a measure of physiological stress, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the modified Sarig-bahat combination to 
Regarding claim 11, Sarig-bahat in view of Sone et al., as applied to claim 10, discloses the non-transitory computer program product further comprises: determining a target part of the user's body for which the measure of physiological stress is to be determined ([0065] the target part of the body is determined by the part monitored), and wherein the displaying to the user the virtual object at the object location within the virtual reality environment is based on the target part of the user's body ([0065] and [0075]-[0076]; the ROM creating the cervical motions displayed by the VR object is based on the part monitored), and wherein the associating the measure of physiological stress with the part of the user's body comprises associating the measure of physiological stress with the target part of the user's body (Sone et al. [0064]-[0068]; the physiological stress is associated with the part where movement is being detect)
Regarding claim 12, Sarig-Bahat discloses a system for identifying physiological stress of a user of a virtual reality environment, the system comprising: one or more processors (figure 1 element 1400 and [0045]; the processing unit); and a memory communicatively coupled to the one or more processors (figure 1 element 1500 and [0045]; the storage unit), wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: displaying to the user a virtual object at an object location within the virtual reality environment([0076] a spray can and a fly in VR); tasking the user to interact with the displayed virtual object ([0076] the subject is tasked to use the spray can to spray the fly); detecting at least one parameter of movement of the user in response to the instruction ([0076] cervical motions are measured to control the canister location); and associating the movement with a part of the user's body based on the object location ([0065] when the system is used to train a specific body part the movement of the body part and the object location are associated).
([0064]-[0068] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat to determine fatigue as a measure of physiological stress as taught by Sone et al. as a combination of known prior art elements in the same field of endeavor to yield the predictable result of determining the amount of fatigue in a user’s body part.
Sarig-Bahat in view of Sone et al. further discloses adapting the virtual reality environment based on the detected at least one parameter of the user's movement and the part of the user’s body ([0075]-[0076] a larger range of motion required means that the system has evaluated an initial range of motion and adapted the environment to require a larger one). However, Sarig-Bahat in view of Sone et al. is silent on adapting the virtual reality environment based the measure of physiological stress. Given that Sone et al. teaches that the movement is associated with a measure of physiological stress, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat in view of Sone et al. to include adapting the virtual reality environment based the measure of physiological stress in addition to the detected movement to provide the additional functionality of basing the adaptations on either one of two related parameters.
Sarig-Bahat is also silent on a computer implemented method for instructing the user to interact with the displayed virtual object. Nashner teaches a system for detecting screening-test error where the computer generates task instructions to be used by the subject during the screening-test ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date 
Regarding claim 13, Sarig-Bahat discloses a system wherein the detected at least one parameter of movement of the user comprises at least one of: reaction time, speed of movement, and direction of movement (claim 25; the motion includes range of motion and velocity).
Regarding claim 14, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein determining a measure of physiological stress further comprises: comparing the detected at least one parameter of movement of the user to a reference value (Sone et al. [0064]-[0068]; determining a reduction in movement inherently requires comparing a subsequent movement value to an previous movement value which makes the previous movement value a reference).
Regarding claim 15, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the reference value is associated with at least one of: the virtual object, the object location, and the user (Sone et al. [0064]-[0068]; the reference value is associated with the user and the object because it is the users previous movement values which move the object).
Regarding claim 16, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the one or more processors are configured to: modify the reference value based on the determined measure of physiological stress (Sone et al. fig. 2; the graphs show the body motion data being analyzed over time which is a modification of the reference based on newly added previous movement values).
Regarding claim 18, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the one or more processors are configured to: determine a target part of the user's body for which the measure of physiological stress is to be determined ([0065] the target part of the body is determined by the part monitored), and wherein the displaying to the user the virtual object at the ([0065] and [0076]; the ROM creating the cervical motions displayed by the VR object is based on the part monitored), and wherein the associating the measure of physiological stress with the part of the user's body comprises associating the measure of physiological stress with the target part of the user's body (Sone et al. [0064]-[0068]; the physiological stress is associated with the part where movement is being detect).
Regarding claim 20, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the one or more processors are configured to: obtain historical information relating to a previously determined measure of physiological stress, and wherein determining the measure of physiological stress further based on the obtained historical information (Sone et al. [0064]-[0068] and fig. 2; all of the movement data shown in the graph is historical information because it already occurred and is used to determine fatigue).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig-Bahat in view of Sone et al. and Nashner, as applied to claims 1 and 12, and further in view of Liu et al. (US 20090124863 A1 - previously cited).
Regarding claim 6, Sarig-Bahat in view of Sone et al. and Nashner, as applied to claim 1, discloses a method for measuring physiological stress. However, Sarig-Bahat in view of Sone et al. and Nashner are silent on detecting one or more spoken words from the user in response to the instruction, and wherein the one or more processors are adapted to determine the measure of physiological stress is further based on the detected one or more spoken words. Liu et al. teaches a system for recording a patient status that records sounds (i.e. spoken words) to determine clinical factors of a patient including pain level (i.e. physiological stress) (Abstract,  [0030], and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat in view of Sone et al. and Nashner to include spoken words and determining 
Regarding claim 17, Sarig-Bahat in view of Sone et al. and Nashner, as applied to claim 12, discloses a system for measuring physiological stress. However, Sarig-Bahat in view of Sone et al. and Nashner are silent on one or more processors are configured to: detect one or more facial movements of the user in response to the instruction, and wherein the one or more processors are adapted to determine the measure of physiological stress is further based on the one or more facial movements. Liu et al. teaches a system for recording a patient status that records facial expressions to determine clinical factors of a patient including pain level (i.e. physiological stress) (Abstract,  [0030], and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat in view of Sone et al. and Nashner to include detecting facial movements and determining physiological stress based on the facial movements as taught by Liu et al. as a combination of known prior art elements in the same field of determining patient stress to yield the predictable result of providing the added functionality of using facial expressions to evaluate physiological stress.
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 11 and 12, filed 10/28/2020, with respect to the claim rejections under 35 USC § 103 have been fully considered but are not persuasive.
Regarding Applicant’s arguments on page 11 that Sarig-Bahat and Sone in combination do not disclose the limitation of measuring physiological stress of a part of a user’s body based on object location, the examiner disagrees. Sarig-Bahat in paragraph [0076] discloses measuring a movement of a user associated with an object location. Sone in paragraph [0065] teaches that a reduction of movements is associated with a fatigue state of a person. Therefore, the combination of references 
Regarding Applicant’s arguments on page 11 that the references do not disclose the amended claim language regarding adapting the virtual environment, the examiner disagrees. A new interpretation of the art has been applied in this office action as necessitated by the amended claim language.
Regarding Applicant’s arguments on page 12 that claims 4, 6, and 17 as amended are not disclosed by the references, the examiner agrees. A new interpretation of the art and newly applied art are provided in this office action that meet the limitations and are necessitated based on the amendments. 
Response to Other Arguments
Applicant’s arguments, see pages 8 and 9, filed 10/28/2020, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive because the amendments resolve the deficiencies noted in the claims from the previous office action. Therefore, the indefiniteness rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed 10/28/2020, with respect to the claim rejections under 35 USC § 101 have been fully considered and are persuasive because the amended claim language pertaining to adapting the virtual reality environment based on the Abstract Idea are sufficient to amount to effecting a transformation of a particular article using the Abstract Idea. Therefore, the rejection for non-statutory subject matter has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791